DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Status
Claims 1-16 and 18-23 are pending, claim 17 is canceled, and claims 22-23 are newly added.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6, 9-16, 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyamagondlu et al. US 20200151120 A1, hereinafter Thyamagondlu in view of Ronciak et al. US 20060045090 A1, hereinafter Ronciak.
Regarding claim 1, Thyamagondlu teaches an apparatus (Thyamagondlu: Summary and Fig. 1 and para. [0024-0027]) comprising: 
a memory and at least one processor, to execute instructions stored in the memory (Thyamagondlu: para. [0137] and FIG. 6, system 600 includes at least one processor 605. Processor 605 is coupled to memory 610 through interface circuitry 615. System 600 is capable of storing computer readable instructions (also referred to as “program code”) within memory 610. Memory 610 is an example of computer readable storage media. Processor 605 is capable of executing the program code accessed from memory 610 via interface circuitry 615), that cause the at least one processor to: 
identify at least one available receive buffer from a refill queue of multiple refill queues (Thyamagondlu: para. [0062] Stream traffic manager 212 is capable of performing the operations described for each of kernel circuits 234. As such, stream traffic manager 212 is capable of continually monitoring the input buffer (corresponds to claimed available receive buffer) for each kernel circuit 234 and initiating a data transfer to the buffer only in response to first determining that the input buffer has space to receive and store the data. In other words, controller 236 is capable of continually determining which descriptors in queues 202 (corresponds to claimed refill queue) have corresponding buffers in IC 104 that have sufficient space available and then executing such descriptors)
without preventing identification of an available receive buffer from another refill queue of the multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer (corresponds to claimed without preventing identification of an available receive buffer from another refill queue) of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218)
and provide indications of available receive buffers to a network (Thyamagondlu: para. [0106] In block 320, the host system implements a data transfer directly from the host system to a kernel circuit as a data stream using the settings. For example, the host system adds one or more descriptors to the write queue within the driver that corresponds to the input buffer of the target kernel circuit. The DMA is capable of retrieving one or more of the descriptors and providing the retrieved descriptors to the stream traffic manager. The stream traffic manager stores the descriptors temporarily within internal buffers. As discussed, the stream traffic manager is capable of monitoring the state of the input buffer for the target kernel circuit and when space is available within the input buffer, execute one or more of the descriptors corresponding to the input buffer of the target kernel circuit using an available data mover engine contained therein. As such, DMA 110 retrieves data from host memory in packetized form. Stream traffic manager streams the data to the input buffer of the target kernel circuit. As noted, the input buffer is capable of converting the packetized data into streamed data. Para. [0024] stream traffic manager 212 of Fig. 2 is of IC 104 of Hardware accelerator 103 Fig. 1. For example, hardware accelerator 103 may be implemented as an accelerator card having an edge connector that can be inserted into an available peripheral slot of host system 102).
It is noted that Thyamagondlu does not explicitly disclose: provide indications of available receive buffers to a network interface.
However, Ronciak from the same or similar fields of endeavor teaches the use of: provide indications of available receive buffers to a network interface (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ronciak in the apparatus of Thyamagondlu. One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 2, Thyamagondlu and Ronciak teach the apparatus of claim 1, wherein the at least one processor is to execute instructions stored in the memory that cause the at least one processor to: receive identification of an available receive buffer in a refill queue of the multiple refill queue without locking any other refill queue from receiving an indication of an available receive buffer (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer (corresponds to claimed without locking any other refill queue from receiving an indication of an available receive buffer) of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218). 

Regarding claim 3, Thyamagondlu and Ronciak teach the apparatus of claim 1, wherein the at least one processor is to execute instructions stored in the memory that cause the at least one processor to: receive, at a buffer queue, indications of available receive buffers from multiple refill queues according to a round robin selection manner. (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218)

Regarding claim 4, Thyamagondlu and Ronciak teach the apparatus of claim 1, wherein the at least one processor is to execute instructions stored in the memory that cause the at least one processor to: receive, at a buffer queue, indications of available receive buffers from the multiple refill queues by access of any available receive buffer of a first refill queue of the multiple refill queues followed by access of an available receive buffer from another refill queue (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer  of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218).

Regarding claim 6, Thyamagondlu and Ronciak teach the apparatus of claim 1, wherein an available receive buffer comprises a buffer in a region of memory and/or cache that is available to store a portion of a packet (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).



Regarding claim 9, Thyamagondlu and Ronciak teach the apparatus of claim 1, wherein to provide indications of available receive buffers to a network interface, the at least one processor is to access a buffer queue to provide descriptors that reference available receive buffers (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer (corresponds to claimed without preventing identification of an available receive buffer from another refill queue) of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218) to the network interface (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 10, Thyamagondlu and Ronciak teach the apparatus of claim 1, further comprising the network interface (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet) communicatively coupled to the memory and the at least one processor (Ronciak: para. [0025] network interface 140 may include, but is not limited to, a LAN on motherboard embodiment or the integration of a network access device into a motherboard or chipset used by processor 110. For example, one embodiment of network interface 140 may include transceiver 302, bus interface 304, descriptor manager 306, queue controller 310, classification identifier 320, and memory 330). One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 11, Thyamagondlu and Ronciak teach the apparatus of claim 1, further comprising a data server, processor-executed operating system (Thyamagondlu: para. [0024] Host system 102 is implemented as a computer system such as a server or other data processing system. Hardware accelerator 103 is implemented as a circuit board having an IC 104 and a memory 106 attached thereto. Para. [0139] framework may also include an operating system), or processor-executed virtualized execution environment, wherein the data server, processor-executed operating system, or processor-executed virtualized execution environment is to access a received packet from a receive buffer of the available receive buffers (Thyamagondlu: para. [0050] Each of input buffers 218, 222, 226, and 230 is coupled to interconnect 214 and an input port of kernel circuits 234-1, 234-2, 234-3, and 234-4, respectively. Each input buffer is capable of temporarily storing packetized data from host system 102 directed to the corresponding kernel circuit 234 in case the kernel circuit is not able to immediately absorb or process the received data. Further, each input buffer is also capable of converting packetized data received from host system 102 into a data stream that is provided to the corresponding kernel circuit 234. For example, each input buffer is capable of combining a sequence of one or more packets to generate a data stream that can be provided to the corresponding kernel circuit).

Regarding claim 12, Thyamagondlu teaches a method comprising:
 identifying at least one available receive buffer from a refill queue of multiple refill queues (Thyamagondlu: para. [0062] Stream traffic manager 212 is capable of performing the operations described for each of kernel circuits 234. As such, stream traffic manager 212 is capable of continually monitoring the input buffer (corresponds to claimed available receive buffer) for each kernel circuit 234 and initiating a data transfer to the buffer only in response to first determining that the input buffer has space to receive and store the data. In other words, controller 236 is capable of continually determining which descriptors in queues 202 (corresponds to claimed refill queue) have corresponding buffers in IC 104 that have sufficient space available and then executing such descriptors); 
permitting writing of at least one available receive buffer from a refill queue of the multiple refill queues to a buffer queue (Thyamagondlu: para. [0064] Stream traffic manager 212 is further capable of instructing DMA 110 to fetch data in an interleaved manner. As an illustrative example, controller 236 requests DMA 110 to retrieve one or more packets for kernel circuit 234-1, then one or more packets for kernel circuit 234-2, and so on based upon which kernel circuits are busy and available space in the input buffers. Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer of each kernel circuit for available space)
without locking another refill queue of the  multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer (corresponds to claimed without preventing identification of an available receive buffer from another refill queue) of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218); and 
indicating an available receive buffer from the buffer queue to a network device. (Thyamagondlu: para. [0106] In block 320, the host system implements a data transfer directly from the host system to a kernel circuit as a data stream using the settings. For example, the host system adds one or more descriptors to the write queue within the driver that corresponds to the input buffer of the target kernel circuit. The DMA is capable of retrieving one or more of the descriptors and providing the retrieved descriptors to the stream traffic manager. The stream traffic manager stores the descriptors temporarily within internal buffers. As discussed, the stream traffic manager is capable of monitoring the state of the input buffer for the target kernel circuit and when space is available within the input buffer, execute one or more of the descriptors corresponding to the input buffer of the target kernel circuit using an available data mover engine contained therein. As such, DMA 110 retrieves data from host memory in packetized form. Stream traffic manager streams the data to the input buffer of the target kernel circuit. As noted, the input buffer is capable of converting the packetized data into streamed data. Para. [0024] stream traffic manager 212 of Fig. 2 is of IC 104 of Hardware accelerator 103 Fig. 1. For example, hardware accelerator 103 may be implemented as an accelerator card having an edge connector that can be inserted into an available peripheral slot of host system 102).
It is noted that Thyamagondlu does not explicitly disclose: provide indications of available receive buffers to a network interface device.
However, Ronciak from the same or similar fields of endeavor teaches the use of: provide indications of available receive buffers to a network interface device (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ronciak in the apparatus of Thyamagondlu. One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 13, Thyamagondlu and Ronciak teach the method of claim 12, wherein permitting writing of at least one available receive buffer from a refill queue of the multiple refill queues to a buffer queue without locking another refill queue of the multiple refill queues comprises accessing content from a first refill queue of the multiple refill queues followed by accessing content from a second refill queue of the multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218).  

Regarding claim 14, Thyamagondlu and Ronciak teach the method of claim 12, wherein permitting writing of at least one available receive buffer from a refill queue of the multiple refill queues to a buffer queue without locking another refill queue of the multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer of each kernel circuit for available space) comprises accessing available content of a first refill queue of the multiple refill queues followed by accessing an amount of content from a second refill queue of the multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 is further capable of instructing DMA 110 to fetch data in an interleaved manner. As an illustrative example, controller 236 requests DMA 110 to retrieve one or more packets for kernel circuit 234-1, then one or more packets for kernel circuit 234-2, and so on based upon which kernel circuits are busy and available space in the input buffers. Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer of each kernel circuit for available space).


Regarding claim 15, Thyamagondlu and Ronciak teach the method of claim 12, wherein the available receive buffer comprises a buffer in a region of memory (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 16, Thyamagondlu and Ronciak teach the method of claim 12, wherein the available receive buffer comprises a buffer in a region (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet) of cache (Thyamagondlu: para. [0138] cache memories) or (Ronciak: para. [0001]). One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claims 18-20, Thyamagondlu and Ronciak teach system comprising: at least one network interface; at least one memory; and at least one processor coupled to the at least one network interface and the at least one memory (Thyamagondlu: Fig. 6 and para. [0136-0137]) ) and Thyamagondlu and Ronciak disclose all the limitations as discussed in the rejection of claims 1-2 and 9, and therefore system claims 18-20 are rejected using the same rationales.

Regarding claim 21, Thyamagondlu and Ronciak teach the system of claim 18, comprising one or more of: a data center, server, edge computing device, or fog computing device, wherein the data center, server, edge computing device, or fog computing device include the at least one memory and the at least one processor (Thyamagondlu: para. [0024] Host system 102 is implemented as a computer system such as a server or other data processing system. Hardware accelerator 103 is implemented as a circuit board having an IC 104 and a memory 106 attached thereto. Para. [0139] framework may also include an operating system).

Regarding claim 22, Thyamagondlu teaches a computer-readable medium comprising instructions stored thereon, that if executed by one or more processors (Thyamagondlu: para. [0137] and FIG. 6, system 600 includes at least one processor 605. Processor 605 is coupled to memory 610 through interface circuitry 615. System 600 is capable of storing computer readable instructions (also referred to as “program code”) within memory 610. Memory 610 is an example of computer readable storage media. Processor 605 is capable of executing the program code accessed from memory 610 via interface circuitry 615. Para. [0139] The framework may also include an operating system), cause the one or more processors to: 
execute an operating system (OS) (Thyamagondlu: para. [0137] and FIG. 6, system 600 includes at least one processor 605. Processor 605 is coupled to memory 610 through interface circuitry 615. System 600 is capable of storing computer readable instructions (also referred to as “program code”) within memory 610. Memory 610 is an example of computer readable storage media. Processor 605 is capable of executing the program code accessed from memory 610 via interface circuitry 615. Para. [0139] The framework may also include an operating system) to: 
select from one of multiple refill queues (Thyamagondlu: para. [0062-0064] Stream traffic manager 212 is capable of performing the operations described for each of kernel circuits 234. As such, stream traffic manager 212 is capable of continually monitoring the input buffer (corresponds to claimed available receive buffer) for each kernel circuit 234 and initiating a data transfer to the buffer only in response to first determining that the input buffer has space to receive and store the data. In other words, controller 236 is capable of continually determining which descriptors in queues 202 (corresponds to claimed refill queue) have corresponding buffers in IC 104 that have sufficient space available and then executing such descriptors); 
select a descriptor from the selected one of multiple refill queues with no locking of the multiple refill queues (Thyamagondlu: para. [0064 & 0062-0063] Stream traffic manager 212 performs arbitration among kernel circuits 234 knowing how busy each of kernel circuits 234 is and how much data storage is available within each respective input buffer of each kernel circuit 234. Controller 236 stores the first “N” descriptors for each of the write queues 202 locally in buffer(s) 238 and performs a round-robin arbitration scheme checking each input buffer (corresponds to claimed without preventing identification of an available receive buffer from another refill queue) of each kernel circuit for available space. Para. [0056] Stream traffic manager 212 maintains a mapping of queues 202 to buffers 218-232 using map 242 and map 244. Using the stored mapping, stream traffic manager 212 determines that queue 202-1 corresponds to buffer 218 and that queue 202-2 corresponds to buffer 220. Controller 236, being aware of descriptors available in queue 202-1, is capable of accessing buffer 218 for the input port of kernel circuit 234-1. Controller 236 determines whether buffer 218 has space available to receive data and, if so, the amount of data that can be received and stored in buffer 218); and 
provide the selected descriptor from the selected one of multiple refill queues to an output queue, wherein a network is to access the selected descriptor from the output queue (Thyamagondlu: para. [0106] In block 320, the host system implements a data transfer directly from the host system to a kernel circuit as a data stream using the settings. For example, the host system adds one or more descriptors to the write queue within the driver that corresponds to the input buffer of the target kernel circuit. The DMA is capable of retrieving one or more of the descriptors and providing the retrieved descriptors to the stream traffic manager. The stream traffic manager stores the descriptors temporarily within internal buffers. As discussed, the stream traffic manager is capable of monitoring the state of the input buffer for the target kernel circuit and when space is available within the input buffer, execute one or more of the descriptors corresponding to the input buffer of the target kernel circuit using an available data mover engine contained therein. As such, DMA 110 retrieves data from host memory in packetized form. Stream traffic manager streams the data to the input buffer of the target kernel circuit. As noted, the input buffer is capable of converting the packetized data into streamed data. Para. [0024] stream traffic manager 212 of Fig. 2 is of IC 104 of Hardware accelerator 103 Fig. 1. For example, hardware accelerator 103 may be implemented as an accelerator card having an edge connector that can be inserted into an available peripheral slot of host system 102).  
It is noted that Thyamagondlu does not explicitly disclose: a network interface is to access the selected descriptor from the output queue.
However, Ronciak from the same or similar fields of endeavor teaches the use of: a network interface is to access the selected descriptor from the output queue (Ronciak: para. [0018] Device driver 206 may be a device driver for network interface 140. Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204. Device driver 206 may request that descriptors be transferred to the network interface 140 using an input receive queue. Device driver 206 may signal to network interface 140 that a descriptor is available on the input receive queue. Device driver 206 may process notifications from network interface 140 that inform the host system 102 of the storage of an ingress packet into packet buffer 202. Device driver 206 may determine the location of the ingress packet in packet buffer 202 based on a return descriptor that describes such ingress packet. Device driver 206 may inform operating system 208 of the availability and location of such stored ingress packet). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Ronciak in the apparatus of Thyamagondlu. One of ordinary skill in the art would be motivated to do so for Device driver 206 may create descriptors and may manage the use and allocation of descriptors in receive queue 204 (Ronciak: para. [0018]).

Regarding claim 23, Thyamagondlu and Ronciak teach the computer-readable medium of claim 22, wherein the descriptor includes an identification of an available receive buffer (Thyamagondlu: para. [0062] Stream traffic manager 212 is capable of performing the operations described for each of kernel circuits 234. As such, stream traffic manager 212 is capable of continually monitoring the input buffer (corresponds to claimed available receive buffer) for each kernel circuit 234 and initiating a data transfer to the buffer only in response to first determining that the input buffer has space to receive and store the data. In other words, controller 236 is capable of continually determining which descriptors in queues 202 (corresponds to claimed refill queue) have corresponding buffers in IC 104 that have sufficient space available and then executing such descriptors).
 
Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thyamagondlu and Ronciak as applied to claim 1 above, and further in view of Dcruz et al. US20180183733A1, hereinafter Dcruz.
Regarding claim 5, Thyamagondlu and Ronciak teach the apparatus of claim 1, and Thyamagondlu and Ronciak  do not explicitly teach wherein the at least one processor is to execute instructions stored in the memory that cause the at least one processor to: copy content of a refill queues to the buffer queue.
However, Dcruz from the same or similar fields of endeavor teaches the use of: copy content of a refill queues to the buffer queue  (Dcruz: para. [0063] The next buffer link list 416 and the next buffer EOP list 418 included in the PBLL memory 310 (corresponds to buffer queue) may also be initially set to zero or null values. The plurality of fields of each of the next buffer link list 416 and the next buffer EOP list 418 may be associated with respective buffer numbers 0 to N-1 (e.g., buffer numbers 414, (corresponds to buffer queue, which is the same/copy as in Free buffer FIFO 420) of the receive buffer data memory 314. The free buffer FIFO list 420 included in the FBLF memory 312 (corresponds to refill queues) may also include a plurality of fields associated with respective buffer numbers 0 to N-1. Because the system 100 may be in an initial state, all of the buffer credits (e.g., buffer numbers 0 through N-1) may be available/free for incoming data packets. Accordingly, as shown in FIG. 4, buffer numbers 0 through N-1 may incrementally populate respective fields of the free buffer FIFO list 420). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dcruz in the apparatus of Thyamagondlu and Ronciak. One of ordinary skill in the art would be motivated to do so for the receive buffer 107 to perform the improved delivery technique (Dcruz: para. [0031]).

Regarding claim 7, Thyamagondlu and Ronciak teach the apparatus of claim 1, and Thyamagondlu and Ronciak  do not explicitly teach comprising completion queues and the multiple refill queues, wherein a completion queue of the completion queues is to store a descriptor that references at least one receive buffer that stores content available for processing.
However, Dcruz from the same or similar fields of endeavor teaches the use of: completion queues and the multiple refill queues, wherein a completion queue of the completion queues is to store a descriptor that references at least one receive buffer that stores content available for processing (Dcruz: para. [0050] lookup descriptor memory 308 may be configured to maintain the required information to perform host buffer location lookups. The required information, which may be referred to as the lookup descriptor or the host buffer location lookup descriptor, may include, without limitation, a host buffer location address lookup valid bit along with the context associated with the data packet. Such lookup descriptor may be stored at the SOP buffer location of each data packet. Para. [0051] the PBLL memory 310 may be configured to store a next buffer link list and next buffer EOP flag list associated with data packets buffered in the receive buffer data memory 314). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the teaching of Dcruz in the apparatus of Thyamagondlu and Ronciak. One of ordinary skill in the art would be motivated to do so for the receive buffer 107 to perform the improved delivery technique (Dcruz: para. [0031]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 and 18-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks, filed 08/12/2022, with respect to 112 2nd Rejection have been fully considered and are persuasive.  The 112 2nd Rejection of claim 14 has been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892:
Matthews et al. US 10523576 B1 teaches the system further comprises: one or more memories storing free lists identifying entries within the buffer memory banks that are available to store data for new data units, each of the buffer memory banks having a different free list.

Swartzentruber US 9727512 B1A teaches multicast value of 01 corresponds to unicast packet mode. In unicast packet mode, the network block interface is responsible to free the CTM packet buffer on the last pull ID request and to free the MU pointer by returning the buffer lists queue descriptor.

Holden US 20040184470 A1 teaches in para. [0017] queue system as described above, then if a free list is used to identify the buffers that are available for storage of data packets, that free list is preferably formed by a queue within the queue system and the free list is accessed by issuance of the relevant queue command to the queue controller by the interface that has received a data packet requiring allocation to a buffer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064. The examiner can normally be reached 8:00 - 500 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WUTCHUNG CHU/Primary Examiner, Art Unit 2468